Citation Nr: 1324976	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  08-13 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation higher than 10 percent for fractured mandible with rigid fixation.

2.  Entitlement to an initial compensable disability rating for skin allergies.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran served on active duty from August 1996 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that the RO granted service connection for fractured mandible with rigid fixation in a December 2006 opinion.  The RO assigned a noncompensable evaluation for the disability at that time.  In an April 2008 Statement of the Case, the RO granted a 10 percent evaluation for his fractured mandible effective March 15, 2006, which is the day after the Veteran's discharge.  Since that time, the issue has been characterized by the RO, the Board, and Appeals Management Center (AMC) as entitlement to an initial compensable evaluation for fractured mandible with rigid fixation.  The Board has corrected the error above and finds no prejudice to the Veteran as the issue was never adjudicated by the Board but instead was remanded for further development.  As will be explained in more detail below, the Board finds that further development is needed and the issue must be remanded again.  While the case is in remand status, the RO or AMC will have an opportunity to issue a supplemental statement of the case properly characterizing the issue as an initial evaluation higher than 10 percent for fractured mandible with rigid fixation.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veteran Claims has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, a remand is required in this case.

The Board finds that the February 2013 VA examination to determine the severity of the fractured mandible and rigid fixation disability is in adequate.  Several questions were unanswered by the examiner, including whether there was any anatomical loss or bony injury to the maxilla, whether there were any anatomical loss or injury to the mouth, lips, tongue, or disfiguring scars, or whether the Veteran had osteomyelitis or osteoradionecrosis of the mandible.  For these reasons, the Board finds the examination inadequate and that a new VA examination is warranted.  

In addition, the AMC did not comply with the Board's December 2012 Remand which stipulated that the skin examination be conducted in the summer.  Furthermore, the Remand directed, to the extent possible, that the examination be conducted during a period of flare-up of the Veteran's skin symptoms.  The VA examination for skin diseases was not conducted in the summer but instead in February.  In addition, the examination was not conducted during a period of flare-up.  The February 2013 VA skin examination revealed healthy skin without significant lesions anywhere on the body except for a faint erythema on is right side of the face.  For these reason, the Board finds that new VA examination is warranted.  

The Board notes that VA treatment records noted scanned documents dated on March 14, 2013 (for oral surgery) and on February 21, 2013.  These documents must obtained and associated with the claims file.

As the Veteran is receiving treatment from the VA, all recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records and associated them with the claims file.
2.  Obtain VA treatment records noted to be scanned into the system on March 14, 2013 (for oral surgery) and on February 21, 2013, and any other documents scanned into VA system that were not uploaded to Virtual VA or associated with the claims file.   

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, performed by an appropriate healthcare provider, to determine the symptoms and current severity of the Veteran's fractured mandible with rigid fixation.  The claims folder and any relevant treatment records uploaded to Virtual VA must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

A physical examination, temperomandibular range of motion testing, and any other tests and studies deemed necessary by the examiner should be performed.  All subjectively reported symptoms and functional impairment, to include impairment of masticatory function, should be reported.  The examiner should also report all clinical findings from the examination, to include temperomandibular range of motion finding expressed in terms of range of lateral excursion and interincisal range (expressed in millimeters) and any loss of masticatory function.  The examiner should indicated whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point in motion at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experienced likely functional loss due to pain and/or due to popping and grinding of his jaw during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional loss of motion.

The examiner's attention is also directed to the diagnosis of bruxism noted on a February 2013 treatment record. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.

4.  The Veteran should also be afforded a VA examination, performed by an appropriate physician, to determine the symptoms and current severity of the Veteran's skin allergies.  The examination should be arranged to take place during the summer.  The examination should take place, to the extent possible, during a period of flare-up of the Veteran's skin symptoms.  The claims file and any relevant treatment records from Virtual VA must be made available to the examiner and, the examiner must review the entire claims file in conjunction with the examination.

A physical examination and any other tests and studies deemed necessary by the examiner should be performed.  All subjectively reported symptoms and functional impairment should be reported.  The examiner should also report all clinical findings from the examination, to include any observed papules, lesions, scarring, or other disfigurement and their locations, measured area involved (expressed in centimeters and in terms of percentage coverage of the total body and total exposed area), and description of the observed disfigurement (i.e., deep or superficial, linear or nonlinear, stable or unstable painful, etc.)  The examiner should also ascertain and discuss all treatment and medication received by the Veteran for his skin disorder, identifying whether such treatment has included any systemic therapies such as corticosteroids or immunosuppressive drugs, and the duration for each such treatment.  

Specifically, the examiner should express whether more than six square inches of the Veteran's face is hyper-pigmented.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.

5.  After completion of the above development, readjudicate the issue of entitlement to an initial evaluation higher than 10 percent for fractured mandible with rigid fixation and the issue of entitlement to a compensable evaluation for skin allergies.  If the claims are denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  .

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

